UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4297


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM KEITH NELSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:07-cr-00429-JAB-4)


Submitted:   October 25, 2010             Decided:   November 18, 2010


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Seth   R.   Cohen,   SMITH,  JAMES,   ROWLETT  &  COHEN,   L.L.P.,
Greensboro, North Carolina, for Appellant. John W. Stone, Jr.,
Acting United States Attorney, Angela H. Miller, Assistant
United    States   Attorney,  Greensboro,   North  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William Keith Nelson appeals his conviction and 120-

month sentence following his guilty plea to distribution of 56.4

grams of crack cocaine, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(A) (2006).

            Nelson’s         counsel     has      filed    a        brief     pursuant      to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal, but questioning whether

Nelson’s sentence to the statutory mandatory minimum term of

imprisonment was reasonable.                 Counsel requests that the court

reconsider        and     overrule     its   decision       in       United     States      v.

Robinson, 404 F.3d 850, 862 (4th Cir. 2005), to allow a district

court discretion to depart from the statutorily mandated minimum

sentence.         In addition, counsel and Nelson filed supplemental

briefs   challenging            the   indictment      and        Nelson’s       conviction

because the Assistant United States Attorney who prosecuted the

case in the district court had previously had his law license

suspended.         Counsel also requests remand for resentencing in

light of recent legislation addressing crack cocaine sentencing

disparities.       Finding no reversible error, we affirm.

             To     the     extent     Nelson      seeks       to     have     this    court

reconsider    our       prior    holding     in   Robinson,         the     decision   of    a

prior panel is binding “unless it is overruled by a subsequent

en banc opinion of the court or a superseding contrary decision

                                             2
of the Supreme Court.                United States v. Collins, 415 F.3d 304,

311    (4th    Cir.        2005).         Consequently,            we    conclude          that    the

district court possessed no discretion to sentence Nelson below

the    statutory          minimum    sentence         of     120    months’             imprisonment

mandated      by     21    U.S.C.     §    841(b)(1)(A)            (2006),          and    that    the

statutorily        mandated     minimum       sentence         is       per        se    reasonable.

United States v. Farrior, 535 F.3d 210, 224 (4th Cir. 2008).                                        We

reject Nelson’s request to remand for resentencing, as the Fair

Sentencing Act of 2010, which amended the penalty provisions of

21 U.S.C. § 841(b) by increasing the quantities of crack cocaine

required to trigger mandatory minimum sentences, does not apply

retroactively.             See Fair Sentencing Act of 2010, Pub. L. No.

111-220, 124 Stat. 2372; United States v. Gomes, ___ F.3d ___,

2010   WL     3810872       (11th    Cir.    Oct.       1,    2010);      United          States    v.

Carradine,      __    F.3d     __,    2010    WL       3619799      (6th       Cir.       Sept.    20,

2010).

              Finally, review of the record indicates that Nelson

has failed to establish a violation of his constitutional right

to due process of law or prejudice warranting reversal of the

district      court’s        judgment       arising          from       the    fact       that     the

Government’s         attorney       had     had       his    license          to    practice       law

suspended.         Therefore, Nelson is not entitled to dismissal of

the indictment or relief from his conviction and sentence.



                                                  3
            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore   affirm       Nelson’s    conviction      and    sentence.        This

court requires that counsel inform Nelson, in writing, of the

right to petition the Supreme Court of the United States for

further review.         If he requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may    move    in   this     court   for   leave      to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on Nelson.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      the    court     and   argument    would      not   aid    the

decisional process.

                                                                            AFFIRMED




                                          4